The opinion of the court was delivered by
Gummere, J.
Meeks, the defendant in error, was the owner of certain real estate, located at Riverside, New Jersey, where he carried on the business of a saloon keeper. In May, 1895, he entered into the following written agreement with Axford, viz.: “ I will give George Axford one hundred dollars if he sends me a party to buy my place at Riverside, Burlington county, New Jersey.” The price at which the place was to be sold was $1,500.
The plaintiff in error, for the purpose of entitling himself to the commissions promised him by Meeks, advertised the sale of his place in a number of newspapers, and sent several prospective purchasers to him, without result. Finally he sent one Bernd to look at the place, and he, after doing so, entered into an agreement with Meeks, by virtue of which he became the purchaser of the latter’s saloon business at Riverside, together with the good will and fixtures, for the sum of $1,450. When the sale was consummated, Meeks paid to Axford $10 on account of his contract, but subsequently refused to pay him the remaining $90, and this suit is brought for its recovery.
On the trial of the cause at Circuit these facts were proved by the plaintiff, who also testified that he did not have the *503defendant’s real estate for sale, and rested his case. Thereupon, a motion to nonsuit the plaintiff was made, based upon the ground that the words “ my place at Riverside,” contained in the-agreement between these parties must be construed as referring to the defendant’s real estate at Riverside, and that as the plaintiff had procured a purchaser merely for the defendant’s saloon business, good will and fixtures, and not for his realty, he was not entitled to receive the commissions contracted for. The trial judge accepted this view of the meaning of the contract, considering that the word “ place ” was synonymous with “ real estate,” and directed a nonsuit to be entered.
In this we think there was error. Although the word “ place,” when used in the connection in which it appears in this agreement, usually imports real property, yet it does not necessarily do so. It is susceptible of various meanings. If Meeks had been the owner of the real estate in which the business was carried on, but not of the business itself, the expression used by him, “my place at Riverside,” would clearly have indicated the realty which he owned. On the other hand, if the land had been the property of another, but the saloon business, with its good will and fixtures, had belonged to Meeks, then “ my place at Riverside ” would have been an apt expression to describe his saloon and fixtures. The fact that he owned ’ both the business and the property in which it was carried on, makes the meaning of the words used uncertain. It is permissible, therefore, to resort to extrinsic evidence for the purpose of ascertaining the subject-matter to which the contract between these parties applies. Jackson v. Perrine, 6 Vroom 137; Smith v. Doe, dem. Jersey, 2 Brod. & Bing. 553; Bradley v. Washington, &c., Co., 13 Pet. 89; 2 Phil. Ev. (5th Am. ed.) *711. By doing so it is made manifest that what the plaintiff was to obtain a purchaser for was not the real estate of the defendant, but his saloon business, good will and fixtures. This was what was sold by the defendant, to the purchaser whom the plaintiff procured, and it was for procuring a purchaser for the busi*504ness, with its good will and fixtures, that the defendant paid the plaintiff $10 on account of his contract with him.
On the evidence, as it stood when the plaintiff rested his case, he was entitled to a verdict. The judgment of nonsuit was, therefore, improperly directed, and should be set aside.
For affirmance—None.
For reversal—The Chancellor, Chief Justice, Depue, Dixon, Gummere, Lippincott, Ludlow, Ya.n Syokel, Barkalow, Bogert, Dayton, Hendrickson, Nixon. 13.